Citation Nr: 1108529	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  05-04 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1944 to November 1947.  He died in May 2000.  The appellant is the Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2003 by the Department of Veterans Affairs (VA) Buffalo, New York Regional Office (RO) which denied entitlement to the benefit currently sought on appeal.

This appeal was subject to a prior remand by the Board in October 2006 for additional development.  In March 2010, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  Subsequently, in October 2010, the VHA opinion was incorporated into the record and the appellant was provided with a copy of the VHA opinion.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1. At the time of his death, the Veteran had no service-connected disabilities.

2. The cause of death was acute respiratory failure with hypotension due to chronic obstructive airway disease; cor pulmonale is listed on the Veteran's death certificate as a significant condition contributing to his death.

3. The Veteran did not die from a service-connected disability, a disability related to disease or injury in service, or any due to asbestos and radiation exposure.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.312 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Board notes that the appellant was also not provided with notice of the effective date and disability rating regulations.  Because the claim has been denied, however, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a) compliant notice.

Here, the duty to notify was satisfied by way of a letters sent to the appellant in December 2002, May 2003, November 2006, and November 2007 that fully addressed all notice elements and was sent prior and subsequent to the initial RO decision in this matter.  The notice letters provided to the appellant generally informed her of the evidence not of record that was necessary to substantiate her claim and identified which parties were expected to provide such evidence.  She was notified of the need to give VA any evidence pertaining to her claim.  Furthermore, her contentions reflect an awareness of the particular requirements to substantiate a claim for dependency and indemnity compensation (the benefit awarded when service connection for the cause of death is established) based on a service-connected or nonservice-connected condition, as required by the holding in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant has not claimed that VA has failed to comply with the statutory notice requirements and the Board finds that the statutory provisions have been fully satisfied.

Regarding the duty to assist, the Board notes that VA sought to obtain private treatment records from Dr. D. Grace, Dr. A. T. Tripodi, Dr. T. Aiello, and from St. Joseph's Hospital pursuant to the October 2006 demand instructions.  The address the appellant provided for Dr. Tripodi was incorrect.  A June 2009 letter was sent to the appellant requesting a new address but received no response.  A response from Dr. Aiello stated that the Veteran's records have been destroyed and that last known records were from 2002.  No response was received from Dr. D. Grace but the VA was able to obtain records from St. Joseph's Hospital. 

In addition, pursuant to the Board remand, a medical opinion was sought by VA, and one was provided in February 2009.  Also, as stated above, VA obtained a VHA medical opinion in October 2010, which has been included in the claims file for review.  The VHA opinion involved a review of the claims file and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VHA medical opinion is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

 Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.  It is, therefore, the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of her claims, and to respond to VA notices.  The VA has also done everything reasonably possible to assist the appellant with respect to her claim for benefits, such as obtaining medical treatment records and providing VA examinations.  Consequently, the duty to notify and assist has been met.

Cause of Death

To establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303(a), 3.312 (2010).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2010).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1) (2010).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2009); 38 C.F.R. § 3.312 (2010).

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.

For historical purposes, in July 1998, the Veteran had filed a claim for service connection for heart disease as a result of exposure to ionizing radiation and for chronic obstructive pulmonary disease (COPD) as a result of exposure to ionizing radiation (claimed as lung disease).  The Veteran's claim was denied in December 1998.  He died in May 2000.  In October 2002, the appellant filed her claim for Dependency and Indemnity Compensation (DIC) and accrued benefits.  The appellant's claim was denied in February 2003 and in April 2003 the appellant filed a claim to reopen.  The appellant's claim was again denied in August 2003. 

The appellant and her representative, contend that service connection is warranted for the cause of the Veteran's death.  The appellant claims that the Veteran's service in World War II during Operations Crossroads exposed him to radiation and that his service on Naval ships caused him to be exposed to asbestos.  It is her belief that both of these exposures combined to cause the Veteran's death.

Veteran's Benefits Administration Manual M21-1, Part VI, 7.21 notes that occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  The manual stated that this is significant considering that, during World War II, several million people employed in U.S. shipyards and U.S. Navy veterans were exposed to asbestos since it was used extensively in military ship construction.

The Veteran's death certificate reports that he died on May [redacted], 2000, and lists the primary cause of death as acute respiratory failure with hypotension due to chronic obstructive airway disease.  In addition, the death certificate notes cor pulmonale as a significant condition contributing to death but not related to cause. See Certificate of Death, dated May 2000.  A review of the record reveals that the Veteran was treated during his lifetime by Dr. T. Aiello and Dr. A. T. Tripodi.  Both doctors indicated that they believed that it is possible that radiation and asbestos exposure could have been primary and/or contributory causes of the Veteran's death.  

The Veteran's service treatment records are absent of any complaint or treatment for respiratory disorder or any asbestos and radiation exposure.  See service treatment records, dated January 1944 to November 1947.  In addition, the Veteran's separation examination is also absent of any respiratory conditions and does not indicate any asbestos or radiation exposure.  See separation examination, dated November 1947.

In January 1998, Dr. Tripodi stated in a letter that it was his opinion that the Veteran was exposed to radiation during his military service and that there is a possibility that radiation exposure could have contributed to his obstructive airway disease.  See Dr. A. T. Tripodi letter, dated January 1998.  In April 2003 Dr. Tripodi opined that asbestos and radiation exposure during the Veteran's military service was "as likely as not be a primary or contributing cause to his pulmonary death."  See Dr. A. T. Tripodi letter, dated April 2003.  However, Dr. Tripodi did not provide any medical or scientific findings for the conclusion. 

Dr. Aiello's private treatment records including letters sent to Dr. Tripodi do reveal that the Veteran was diagnosed and treated for severe obstructive airways disease, but do not indicate that the disorder was a result of the Veteran's military service.  See Dr. Aiello private treatment records, dated April 1994 to February 1995.  However, in a letter to Dr. Tripodi, Dr. Aiello noted that the Veteran had "been a smoker from age 17 until quitting... at age 66.  He was at his maximum.  He smoked up to three packs per day."  See Dr. Aiello letter, dated April 1994.  In February 1998 that Dr. Aiello stated it was his opinion the radiation the Veteran was exposed to during his military service "could be a contributing factor to his present COPD."  However, there are no medical or scientific findings provided for the conclusion stated in the letter.  See Dr. Aiello letter, dated February 1998.  

Records from St. Joseph's hospital indicate that the Veteran was treated for respiratory disorders including COPD and cor pulmonale.  The records are absent of any indication the Veteran's condition was related to exposure to asbestos and radiation from service.  See St. Joseph's Hospital record, dated April 1999 to May 2000.

Per the October 2006 Board remand instructions, the case was sent to a VA physician for an opinion as to whether the Veteran's death was related to asbestos and radiation exposure.  The VA physician opined that after review of the "available radiologic studies of the Veteran, there was not significant asbestosis noted in any of the CT scans or x-rays and no significant pleural plagues which would be consistent with asbestosis were noted."  The VA physician noted that there were several other factors which would contribute to the Veteran's medical conditions, such as his smoking history.  The VA physician opined that "it is at least as likely as not that the Veteran's asbestos exposure while in service at least as likely as not aggravated his pulmonary disorder of severe COPD."  Finally, the VA physician stated that while "[t]here is no medical equation that could quantitate the amount of aggravation for each of these factors... each of them did aggravate [the Veteran's] final condition."  See VA physician's statement, dated February 2009.

In light of the conflicting medical opinions, the Board requested a VHA medical opinion in March 2010.  The VHA medical opinion, dated October 2010, was provided by a staff pulmonologist and associate professor of pulmonology at the University of Wisconsin School of Medicine and Public Health.  The VHA physician noted the Veteran had advanced COPD evidenced by the finding of emphysematous changes on CT scans in February 1995 and April 1999, pulmonary function tests demonstrating severe airway obstruction in August 1998, and the opinion on Dr. Aiello.  See VHA Medical Opinion, dated October 2010.

However, the VHA physician stated he could not "find any evidence in the medical literature implicating radiation exposure in the development of COPD."  The VHA physician continued:

	There is documentation that the [Veteran] admitted to smoking cigarettes for almost fifty years, at a dose of up three packs a day.  While there is some evidence suggesting inhalation of asbestos may be associated with chronic airflow obstruction, cigarette smoking is well-established cause of COPD.  An expert panel opinion in an official statement of the American Thoracic Society; "Tobacco smoking is the predominating cause of chronic airway obstruction in asbestos-exposed workers who smoke, although occupational answers can be significant."  Diagnosis and Initial Management of Non-Malignant Disease Related to Asbestos.  American Journal Respiratory Critical Care, Med, 170; 691-715, 2004.

In addressing whether the Veteran's asbestos exposure caused or contributed to COPD, the VHA physician stated that asbestos exposure can contribute to the development of chronic airflow obstruction but that "this effect appears to be relatively small and linked to those with relatively high historical levels of exposure."  Given the Veteran's exposure to asbestos was not documented, even assuming that "his duties as an aviation machinist he was not involved in the regular direct manipulation of asbestos, it is unlikely he experienced sufficient asbestos inhalation to significantly contributed to his COPD..."  Therefore, the VHA physician opined that the Veteran's "COPD and death was principally caused by his long history of heavy smoking" and that asbestos was unlikely a significant contributor to the Veteran's death.  Id. 

Finally, the appellant submitted several buddy statements attesting to the Veteran's medical condition and his statement to them regarding exposure to asbestos and radiation during his service.  See letters from S. G., F. F. P., H. H., and W. W. S., dated December 2002.

While the evidence indicates that the Veteran was diagnosed with COPD, chronic obstructive airway disease, and cor pulmonale, the Board finds that service connection for the cause of the veteran's death is not warranted, however, because the evidence does not medically indicate that the Veteran's disabilities were related to his military service.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Here, although Dr. Aiello and Tripodi give a positive nexus opinions, their writings do not reflect any review or discussion of the contents of the claims file, address any of the contrary evidence of record, or provide any rationale supporting the opinions.  The Board further notes that the January and February 1998 letter is merely a conclusory statement, which does not include any explanation of the basis for the examiner's opinion.  

In contrast, the February 2009 VA examination report and the VHA medical opinions are the most thorough and factually supported opinions of record, given that they are consistent with other evidence of record and included review of the claims file.  Among other things, the VA examiner and the VHA physician directly considered the Veteran's extensive smoking history as the contributing factor of his medical conditions and ultimately, the Veteran's death.

Additional evidence linking the Veteran's death to injuries sustained during his service in World War II is the appellant's own statements and the buddy statements.  As a layperson, however, the appellant and the those who attested to the Veteran's medical condition and military history are not competent to comment on the etiology of a medical disorder.  Rather, medical evidence is needed to that effect.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In making this determination, the Board recognizes and appreciates the Veteran's honorable military service and is sympathetic to the appellant's claim.  However, even if the Board concedes to asbestos and radiation exposure during service, based on the lack of a clear probative nexus opinion, the VA physician's negative opinion, and the negative VHA medical opinion, the evidence weighs against the appellant's claim for service connection for the cause of the Veteran's death.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  In light of the foregoing, service connection for the cause of the Veteran's death is denied.  


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


